Stradley Ronon Stevens & Young, LLP 2005 Market Street Suite 2600 Philadelphia, PA19103-7098 Telephone (215) 564-8000 Fabio Battaglia fbattaglia@stradley.com 1933 Act Rule 497(j) filing 1933 Act File No. 333-170106 1940 Act File No. 811-22486 January 19, 2016 VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: GPS Funds II (the “Registrant”) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the form of Prospectus and Statement of Additional Information relating to the GuidePath® Growth Allocation Fund (formerly known as GuidePath® Strategic Asset Allocation Fund), GuidePath® Conservative Allocation Fund (formerly known as GuidePath® Tactical Constrained® Asset Allocation Fund), GuidePath® Tactical Allocation Fund (formerly known as GuidePath® Tactical Unconstrained® Asset Allocation Fund), GuidePath® Absolute Return Allocation Fund (formerly known as GuidePath® Absolute Return Asset Allocation Fund), GuidePath® Multi-Asset Income Allocation Fund (formerly known as GuidePath® Multi-Asset Income Asset Allocation Fund), GuidePath® Flexible Income Allocation Fund (formerly known as GuidePath® Fixed Income Allocation Fund) and GuidePath® Managed Futures Strategy Fund series of the Registrant that would have been filed under paragraph (c) of Rule 497 would not have differed from those contained in Post-Effective Amendment No. 16/19 filed electronically with the U.S. Securities and Exchange Commission on January 19, 2016. Please direct questions or comments relating to this filing to me at the above-referenced telephone number or to Michael P. O’Hare (215) 564-8198 in my absence. Sincerely, /s/ Fabio Battaglia Fabio Battaglia, Esq.
